        Case 1:19-mc-00145-TSC Document 215 Filed 08/27/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                            )
In the Matter of the                        )
Federal Bureau of Prisons’ Execution        )
Protocol Cases,                             )
                                            )
LEAD CASE: Roane et al. v. Barr             )       Case No. 19-mc-145 (TSC)
                                            )
                                            )
THIS DOCUMENT RELATES TO:                   )
                                            )
Nelson v. Barr, et al., No. 20-cv-557       )
                                            )

                                       NOTICE OF APPEAL
       Notice is hereby given that Defendants in this action appeal to the United States Court of

Appeals for the District of Columbia Circuit from the Memorandum Opinion and Order entered

on August 27, 2020, see ECF Nos. 213 (Memorandum Opinion) and 214 (Order), in which this

Court granted Keith Nelson’s Emergency Cross-Motion for Summary Judgment as to the alleged

violations of the Food, Drug, and Cosmetic Act (FDCA) in Count XI of the Amended

Complaint, ECF No. 92, and ordered that Defendants are enjoined “from executing Keith Nelson

until they have met the requirements of the FDCA,” Memorandum Opinion at 13, ECF No. 213.


Dated: August 27, 2020


Respectfully submitted,

 MICHAEL R. SHERWIN                             DAVID M. MORRELL
 Acting United States Attorney                  Deputy Assistant Attorney General
 DANIEL F. VAN HORN                             PAUL R. PERKINS
 Civil Chief, U.S. Attorney’s Office            Special Counsel

 ALAN BURCH (D.C. Bar 470655)                   JEAN LIN
 Assistant United States Attorney               Special Litigation Counsel
 U.S. Attorney’s Office
       Case 1:19-mc-00145-TSC Document 215 Filed 08/27/20 Page 2 of 8




for the District of Columbia          /s/ Bradley P. Humphreys
Washington, D.C. 20530               BRADLEY P. HUMPHREYS (D.C. Bar 988057)
202-252-2550                         JONATHAN KOSSAK (D.C. Bar 991478)
alan.burch@usdoj.gov                 CRISTEN C. HANDLEY (MO Bar 69114)
                                     Trial Attorneys
                                     Civil Division
                                     Federal Programs Branch
                                     Civil Division, Department of Justice
                                     1100 L Street, N.W.
                                     Washington, D.C. 20005
                                     (202) 514-3716
                                     Jean.lin@usdoj.gov
                                     Jonathan.kossak@usdoj.gov
                                     Cristen.handley@usdoj.gov
                                     Bradley.humphreys@usdoj.gov

                                     Attorneys for Defendants




                                     2
         Case 1:19-mc-00145-TSC Document 215 Filed 08/27/20 Page 3 of 8




                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 27, 2020, I caused a true and correct copy of foregoing to

be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August

20, 2019 Order, below is a list of all plaintiffs’ counsel of record (as most recently identified in the

signature pages of the Consolidated Amended Complaint, ECF No. 92):


Alan E. Schoenfeld (admitted pro hac vice)
Ryan M. Chabot (admitted pro hac vice)
WILMER CUTLER PICKERING HALE AND DORR LLP
7 World Trade Center
250 Greenwich Street
New York, New York 10007
(212) 230-8880
Alan.Schoenfeld@WilmerHale.com
Ryan.Chabot@WilmerHale.com

Andres C. Salinas (DC Bar No. 156118)
WILMER CUTLER PICKERING HALE AND DORR LLP
1875 Pennsylvania Avenue NW
Washington, DC 20006
(202) 663-6289
Andres.Salinas@WilmerHale.com

Counsel for Wesley I. Purkey
Joshua C. Toll
D.C. Bar No. 463073 King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net

Counsel for Plaintiff Anthony Battle



                                                   3
        Case 1:19-mc-00145-TSC Document 215 Filed 08/27/20 Page 4 of 8




Ginger D. Anders (Bar No. 494471)
Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
MUNGER, TOLLES & OLSON LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100

Counsel for Plaintiff Brandon Bernard


Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois


Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
 601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks


Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1320

Counsel for Plaintiff Orlando Hall


Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114

                                              4
        Case 1:19-mc-00145-TSC Document 215 Filed 08/27/20 Page 5 of 8




Scott_Braden@fd.org


Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.


Jon Jeffress
KaiserDillon PLLC
1099 14th Street NW
8th Floor West
Washington, DC 20005
Telephone - 202-640-2850
Email - jjeffress@kaiserdillon.com

Timothy Kane, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – timothy_kane@fd.org
Email – shawn_nolan@fd.org

Counsel for Plaintiff Dustin Lee Honken


Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com

Counsel for Plaintiff Corey Johnson



                                              5
        Case 1:19-mc-00145-TSC Document 215 Filed 08/27/20 Page 6 of 8




David S. Victorson
Hogan Lovells US LLP
Columbia Square
555 13th Street NW
Washington, DC 20004
(202) 637-5600
(202) 637-5910 (fax)
david.victorson@hoganlovells.com

Pieter Van Tol (admitted pro hac vice)
Hogan Lovells US LLP
390 Madison Avenue
 New York, NY 10017
(212) 918-3000
(212) 918-3100 (fax)
pieter.vantol@hoganlovells.com

Counsel for Plaintiff Daniel Lewis Lee


Kathryn L. Clune
Crowell & Moring LLP
1001 Pennsylvania Avenue NW
Washington D.C. 20004-2595
(202) 624-2705
kclune@crowell.com

Harry P. Cohen (pro hac vice application pending)
Michael K. Robles (pro hac vice application pending)
James Stronski (pro hac vice application pending)
Crowell & Moring LLP
590 Madison Avenue New York, NY 10022
(212) 223-4000
(212) 223-4134(fax)
hcohen@crowell.com
mrobles@crowell.com
jstronski@crowell.com

Jon M. Sands (pro hac application to be filed)
Dale A. Baich (pro hac application to be filed)
Jennifer M. Moreno
Federal Public Defender
District of Arizona
850 West Adams Street, Suite 201
Phoenix, Arizona 85007
602-382-2816
602-889-3960 (fax)
                                                  6
        Case 1:19-mc-00145-TSC Document 215 Filed 08/27/20 Page 7 of 8




dale_baich@fd.org
jennifer_moreno@fd.org

Counsel for Plaintiff Keith Nelson


Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – timothy_kane@fd.org
Email – shawn_nolan@fd.org

Counsel for Plaintiff Jeffrey Paul


Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553

Counsel for Plaintiff James H. Roane, Jr.


Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854

Counsel for Plaintiff Julius O. Robinson




                                              7
        Case 1:19-mc-00145-TSC Document 215 Filed 08/27/20 Page 8 of 8




Gerald W. King, Jr. Ga. Bar No. 140981
Jeffrey Lyn Ertel Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org

Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor Richmond,
Virginia 23219
(804) 482-1121
fgerson@dagglaw.com
Counsel for Richard Tipton, III.


Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Bruce Webster




                              /s/ Bradley P. Humphreys
                              Attorney for Defendants



                                              8
